


110 HR 5686 IH: Firefighter Fatality Reduction Act of

U.S. House of Representatives
2008-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5686
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2008
			Mr. Perlmutter (for
			 himself, Mr. Andrews,
			 Mr. Braley of Iowa,
			 Ms. Clarke,
			 Mr. Ellison,
			 Mr. Etheridge,
			 Mr. Fossella,
			 Mr. Gene Green of Texas,
			 Mr. Grijalva,
			 Mrs. Lowey,
			 Mrs. Maloney of New York,
			 Mr. McCaul of Texas,
			 Mr. McGovern,
			 Mr. Nadler,
			 Mr. Ross, Mr. Scott of Georgia,
			 Mr. Sires, and
			 Mr. Terry) introduced the following
			 bill; which was referred to the Committee
			 on Science and Technology
		
		A BILL
		To direct the Secretary of Homeland Security to conduct a
		  survey to determine the level of compliance with national consensus standards
		  and any barriers to achieving compliance with such standards, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Firefighter Fatality Reduction Act of
			 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Each year in the
			 United States, over 100 firefighters die in the line of duty, while an
			 additional tens of thousands of firefighters are injured.
			(2)The Federal
			 Government has a vested interest in protecting firefighter health and safety,
			 as it relies on local fire departments to efficiently and effectively implement
			 the National Response Framework in the response to major disasters.
			(3)Adequate training,
			 proper personal protective equipment, safe staffing levels, safe operating
			 procedures, and physical and mental fitness of firefighters can reduce
			 avoidable firefighter fatalities.
			(4)The fire services,
			 in conjunction with Government agencies and interested private-sector parties,
			 has partnered with standards-making bodies to develop national consensus
			 standards for safe fire department operations and fire fighting
			 capabilities.
			(5)Such standards are
			 widely respected and promoted by all facets of the fire service to better
			 ensure firefighter health and safety.
			(6)Through its
			 Firefighter Fatality Investigation and Prevention Program, the National
			 Institute for Occupational Safety and Health has identified the failure to
			 follow specific national consensus standards as a contributing factor in many
			 firefighter deaths.
			(7)A
			 comprehensive accounting of fire department compliance with national consensus
			 standards would help policy makers seeking to enhance public safety and reduce
			 avoidable firefighter fatalities.
			3.Survey by the
			 Department of Homeland Security
			(a)Survey
			 requiredNot later than 120 days after enactment of this bill,
			 the Secretary of Homeland Security shall begin to conduct a survey of each
			 career, volunteer, or combination fire department located in the United States
			 in order to ascertain whether each such fire department is in compliance with
			 national consensus standards.
			(b)Contents of
			 surveyThe survey required
			 under subsection (a) shall ascertain, for each fire department in the United
			 States, compliance with national consensus standards for staffing, training,
			 safe operations, personal protective equipment, and fitness.
			(c)ReportNot later than two years after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report on the
			 findings of the survey required under subsection (a). Such report shall include
			 an accounting of fire department compliance with national consensus standards
			 as described under subsection (b).
			4.Establishment of
			 Task Force to Enhance Firefighter Safety
			(a)EstablishmentNot
			 later than 120 days after the date on which the Secretary of Homeland Security
			 submits the report to Congress required under section 3(c), the Secretary shall
			 establish a task force to be known as the Task Force to Enhance
			 Firefighter Safety (hereinafter in this section referred to as the
			 Task Force).
			(b)Membership
				(1)In
			 generalMembers of the Task Force shall be appointed by the
			 Secretary from among the general public and shall include—
					(A)representatives of
			 national organizations representing firefighters and fire chiefs;
					(B)individuals
			 representing standards-setting and accrediting organizations, including
			 representatives from the voluntary consensus codes and standards development
			 community; and
					(C)other individuals
			 as the Secretary determines to be appropriate.
					(2)Representatives
			 of other departments and agenciesThe Secretary may invite representatives of
			 other departments and agencies of the United States that have an interest in
			 the fire service to participate in the meetings and other activities of the
			 Task Force.
				(3)Number; terms of
			 service; pay and allowancesThe Secretary shall determine the number,
			 terms of service, and pay and allowances of members of the Task Force appointed
			 by the Secretary, except that a term of service of any such member may not
			 exceed two years.
				(c)ResponsibilitiesThe Task Force shall develop a plan to
			 enhance firefighter safety by increasing fire department compliance with
			 national consensus standards for staffing, training, safe operations, personal
			 protective equipment, and fitness. In developing such plan, the Task Force
			 shall consider ways in which the Federal Government, States, and localities can
			 promote, encourage, or require fire departments to comply with national
			 consensus standards.
			(d)Report to
			 congressNot later than one year after the date on which the
			 Secretary establishes the Task Force, the Task Force shall submit to Congress
			 and the Secretary a report containing the findings and recommendations of the
			 Task Force together with the plan described in subsection (c).
			5.National
			 consensus standards definedFor the purposes of this Act, the term
			 national consensus standards means the latest edition of the
			 national consensus standards for staffing, training, safe operations, personal
			 protective equipment, and fitness available on the date of the enactment of
			 this Act.
		
